 1   BRUNO TARABICHI, CA State Bar No. 215129
     bruno@tmwlawfirm.com
 2   TMW LAW
     4750 Almaden Expy 124-359
 3   San Jose, California 95118
     Telephone: 408.634.0324
 4   Facsimile: 408.715.6707
     Pro Hac Vice
 5
     PUOY K. PREMSRIRUT, State Bar No. 7141
 6   puoy@brownlawlv.com
     PUOY K. PREMSRIRUT, ESQ. INC.
 7   520 S. Fourth Street, Second Floor
     Las Vegas, NV 89101
 8   Telephone: 702.384.5563
     Facsimile: 702.385.1752
 9
     Attorneys for Plaintiff
10   Russell Road Food and Beverage, LLC
11                             UNITED STATES DISTRICT COURT

12                                     DISTRICT OF NEVADA

13                                     SOUTHERN DIVISION

14   RUSSELL ROAD FOOD AND                      Case No. 2:13-cv-00776-RFB-NJK
     BEVERAGE, LLC,
15                                              STIPULATED PERMANENT INJUNCTION
                          Plaintiff,            AND [PROPOSED] ORDER BETWEEN
16                                              PLAINTIFF RUSSELL ROAD FOOD AND
                 vs.                            BEVERAGE, LLC AND ALL
17                                              DEFENDANTS
     MIKE GALAM, et al.
18                        Defendants.           Case Filed: May 2, 2013
                                                Judge:      Honorable Richard F. Boulware
19   MIKE GALAM, et al.,
20                        Counterclaimants,
21               vs.
22   RUSSELL ROAD FOOD AND
     BEVERAGE, LLC, et al.
23
                          Counterdefendant.
24
25
26
27
28
                                                      STIPULATED PERMANENT INJUNCTION
                                                          (CASE NO. 2:13-cv-00776-RFB-NJK)
 1          Pursuant to Local Rule 6-2 of the District of Nevada’s Local Rules of Practice,
 2   Plaintiff Russell Road Food and Beverage, LLC (“Russell Road”) and Defendants Mike
 3   Galam, Victor Galam, Jacqueline Galam Barnes, Crazy Horse Too Gentlemen’s Club
 4   LLC, Rhino Bare Projects LLC, Rhino Bare Projects 4824 LLC, Canico Capital Group,
 5   LLC, Industrial Road 2440-2497, LLC, Abraham Assil, George Eshaghian, West Best
 6   Capital Group, LLC, SN & GE, LLC, Soleiman Nazarian, Djavid Hakakian, Morris
 7   Nejathaim, Hamed Yazdanpanah, Isaac Javdanfar, Kamran Samooha, Mehran
 8   Sadighpour, Sefox Investement, LLC, El Marino, LLC, Knotting Hill, LLC, IJ Properties,
 9   LLC, and S Double, LLC (“Defendants”) (hereinafter “Enjoined Defendants”) hereby
10   stipulate and agree to the entry of a permanent injunction as set forth below.
11          THE COURT HEREBY FINDS THAT
12          1.     Russell Road prevailed on the merits of its trademark infringement claim
13   against Canico Capital Group, LLC, Industrial Road 2440-2497, LLC, Crazy Horse Too
14   Gentlemen’s Club LLC, Rhino Bare Projects LLC, Rhino Bare Projects 4824 LLC, Mike
15   Galam, Victor Galam, and Jacqueline Galam Barnes. ECF No. 375. All remaining
16   Defendants are or have been in the past associated and/or affiliated, whether directly or
17   indirectly, in some manner with Canico Capital Group, LLC, such that injunctive relief

18   against the remaining Defendants is appropriate.
19          2.     Russell Road has shown that it has suffered and is likely to continue to

20   suffer irreparable harm in the absence of a permanent injunction. Russell Road has
21   made a strong showing of irreparable harm through its submission of evidence that in
22   the absence of a permanent injunction (i) substantial actual confusion has already
23   occurred in the market; (ii) it has suffered, and will continue to suffer, intangible harm to
24   the goodwill of its CRAZY HORSE III mark, (iii) it will be unable to control and maintain
25   the reputation and perception of its CRAZY HORSE III mark, (iv) it will be unable to
26   obtain a reasonable return on its investment of millions of dollars into its CRAZY HORSE
27   III mark; and/or (v) its CRAZY HORSE III mark will be tarnished by being associated with
28   the negative reputation of the former Crazy Horse Too club.
                                                            STIPULATED PERMANENT INJUNCTION
                                                    2
                                                                (CASE NO. 2:13-cv-00776-RFB-NJK)
 1          3.     The balance of equities tips in Russell Road’s favor. Russell Road has
 2   invested a substantial amount of money into its mark and created substantial goodwill
 3   and consumer recognition in its CRAZY HORSE III mark. In contrast, a permanent
 4   injunction will not harm the Enjoined Defendants because it only requires the Enjoined
 5   Defendants to comply with the law.
 6          4.     A permanent injunction serves the public interest because it prevents
 7   confusion in the market. Here, Russell Road has prevailed on the merits of its trademark
 8   claim and, thus, established a likelihood of confusion. Moreover, actual confusion has
 9   already occurred.
10          THEREFORE, IT IS HEREBY ORDERED THAT
11          1.     Pursuant to 15 U.S.C. § 1116 and Federal Rule of Civil Procedure 65, this
12   Permanent Injunction Order binds (i) the Enjoined Defendants; (ii) the Enjoined
13   Defendants’ officers, agents, servants, employees, and attorneys; and (iii) all other
14   persons who are in active concert or participation with the Enjoined Defendants or the
15   Enjoined Defendants’ officers, agents, servants, employees, and attorneys (collectively
16   referred to as “The Enjoined Parties”).
17          2.     The Enjoined Parties are hereby enjoined from any and all use of (i) the

18   CRAZY HORSE TOO, CRAZY HORSE TOO SALOON, and CRAZY HORSE
19   trademarks and names (alone or in combination with other letters, words, or designs), (ii)

20   any trademarks incorporating the term CRAZY or HORSE or TOO (including designs
21   intended to depict the word CRAZY or HORSE or TOO), (iii) the former CRAZY HORSE
22   TOO design logos attached as Exhibit 1 hereto or any design or mark that incorporates
23   any part of those design logos, and (iv) any abbreviations of any of the foregoing marks
24   such as CH2, CH2LV, CHTOO, CHTOOLV ((i) through (iv) collectively the “Infringing
25   CRAZY HORSE TOO Marks”) in connection with the advertising, promotion, operation,
26   or provision of a gentlemen’s club or in connection with any business, goods, or services
27   in the adult entertainment industry in the State of Nevada, the United States, and
28   worldwide.
                                                          STIPULATED PERMANENT INJUNCTION
                                                  3
                                                              (CASE NO. 2:13-cv-00776-RFB-NJK)
 1            3.   The Enjoined Parties, to the extent that they have the power and ability to
 2   do so are ordered to (i) permanently remove all billboards and signage featuring the
 3   Infringing CRAZY HORSE TOO Marks, to the extent such still exist; (ii) permanently
 4   remove or disable all websites that feature—whether in the domain name url or website
 5   itself—the Infringing CRAZY HORSE TOO Marks, to the extent such still exist; (iii)
 6   permanently remove or withdraw all other promotional materials featuring the Infringing
 7   CRAZY HORSE TOO Marks, to the extent such still exist; (iv) permanently remove or
 8   delete all social media accounts and social media pages that contain or feature the
 9   Infringing CRAZY HORSE TOO Marks (including use as usernames or hashtags or as
10   content in social media messages or on social media pages), to the extent such still
11   exist.
12
13            IT IS SO STIPULATED
14
      Dated: February 1, 2019                   Respectfully submitted,
15
                                                TMW LAW
16
17
                                                By      /s/ Bruno Tarabichi
18                                                    Bruno Tarabichi
                                                      Attorneys for Plaintiff
19                                                    Russell Road Food and Beverage, LLC
20
      Dated: February 1, 2019                   Respectfully submitted,
21
                                                AKERMAN LLP
22
23
                                                By      /s/ Ariel E. Stern
24
                                                      Ariel E. Stern
25                                                    Attorneys for Defendants Canico Capital
                                                      Group, LLC, Industrial Road 2440-2497,
26                                                    LLC, Abraham Assil, George Eshaghian,
                                                      West Best Capital Group, LLC, SN &
27                                                    GE, LLC, and Soleiman Nazarian

28
                                                           STIPULATED PERMANENT INJUNCTION
                                                  4
                                                               (CASE NO. 2:13-cv-00776-RFB-NJK)
 1
     Dated: February 1, 2019    Respectfully submitted,
 2
                                THE LAW OFFICES OF WILLIAM H.
 3                              BROWN, LTD.
 4

 5                              By     /s/ William Brown
                                     William Brown
 6                                   Attorneys for Defendants Mike Galam,
                                     Crazy Horse Too Gentlemen’s Club LLC,
 7                                   Victor Galam, Jaqueline Galam Barnes,
                                     Rhino Bare Projects LLC, and Rhino
 8                                   Bare Projects 4824 LLC
 9
10

11

12   Dated: February 1, 2019    Respectfully submitted,
13                              LEBEDEV, MICHAEL & HELMI
14

15                              By     /s/ Gennady L. Lebedev
                                     Gennady L. Lebedev
16                                   Attorneys for Defendants Djavid
                                     Hakakian, Morris Nejathaim, Hamed
17                                   Yazdanpanah, Isaac Javdanfar, Kamran
                                     Samooha, Mehran Sadighpour, Sefox
18                                   Investement, LLC, El Marino, LLC,
                                     Knotting Hill, LLC, IJ Properties, LLC,
19                                   and S Double, LLC
20

21

22                             IT IS SO ORDERED:

23

24                                   HON. RICHARD F. BOULWARE
                                     UNITED STATES DISTRICT JUDGE
25
                               DATED: February 14, 2019.
26

27

28
                                          STIPULATED PERMANENT INJUNCTION
                                 5
                                              (CASE NO. 2:13-cv-00776-RFB-NJK)
